Citation Nr: 9927584	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right wrist ganglion with ulnar nerve 
compression of the cubital tunnel, currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
June 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In August 1997, the Board 
remanded the veteran's claim for further evidentiary 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's right wrist disability is manifested by 
subjective complaints of pain inconsistent with clinical 
findings, well-healed and nontender scarring, and 
hypalgesia of the right third, fourth, and fifth fingers, 
with no evidence of pain on motion or limitation of motion 
and no weakened movement, fatigability or incoordination.


CONCLUSION OF LAW

The criteria for an increased evaluation for postoperative 
residuals of right wrist ganglion with ulnar nerve 
compression of the cubital tunnel have not been met.  
38 U.S.C.A. §§ 1155, 5107 (1991); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for post 
operative residuals of his right wrist ganglion with ulnar 
nerve compression of the cubital tunnel is plausible and 
capable of substantiation and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim and, to that end, in August 
1997 it remanded his case to the RO to afford him the 
opportunity for further VA examination and to submit 
additional evidence in support of his claim.  The examination 
report and evidence submitted by the veteran are associated 
with the claims file and no further assistance to the veteran 
with respect to his claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right wrist disability, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Factual Background

Service connection for residuals of removal of a right wrist 
ganglion was granted by the RO in an August 1955 rating 
decision that awarded a noncompensable disability evaluation.  
A 10 percent evaluation was assigned in July 1961, upon 
review of a May 1961 VA examination report that showed the 
veteran had a ganglionectomy of the right wrist, on four 
occasions, most recently in March 1961.  In December 1974, 
the RO awarded a 20 percent disability evaluation upon review 
of medical evidence, including an October 1974 VA examination 
report, that described a weakened grip in the right hand with 
areas of hypesthesia and paresthesias near the area of the 
scar on the right wrist and extending over the thenar 
eminence on the right.  In December 1975, a 30 percent 
disability evaluation was granted based, in large measure, on 
medical evidence that reflected the veteran's complaints of 
right wrist pain and inadequate grip and an arteriogram of 
the right hand that established marked spasticity at the 
interosseous artery and the ulnar artery.  Mild carpal tunnel 
syndrome and ischemic neuritis were diagnosed.  That 
evaluation has remained in effect and is from what the 
veteran appeals.

VA medical records dated in the 1970s and 1980s reflect the 
veteran's repeated hospitalizations for treatment of right 
wrist pain.  The records show that he tried hypnosis for pain 
alleviation, according to a November 1979 statement from a VA 
clinical psychologist.

The RO received the veteran's claim for an increased rating 
in September 1995.  VA and private medical records and 
examination reports, dated from 1995 to 1998, reflect his 
continued complaints of right wrist pain, numbness and 
weakened grip.  Treatment included medication, pain 
management and surgery.

A January 1995 private office record includes the veteran's 
complaints of right shoulder pain with difficulty sleeping 
and right wrist symptoms from Korea.  In February 1995, James 
B. Lesser, M.D., noted the veteran's complaints of right 
trapezius pain since the previous month with paresthesias of 
the right ulnar arm from the shoulder to the hand that was 
severe and caused sleep difficulty.  Radiology reports of x-
rays taken that day of the veteran's cervical spine showed 
degenerative disc disease throughout the cervical spine, 
especially at C3-4, C5-6 and C6-7.  

A March 1995 VA outpatient record notes the veteran's 
complaints of neck and shoulder pain with right hand and 
finger numbness that was diagnosed as chronic carpal tunnel 
syndrome.  The veteran was referred for neurological and 
orthopedic examinations.  Findings of a March 1995 private 
electromyography (EMG) and nerve conduction study of the 
right upper extremity were interpreted as normal.  The mild 
abnormalities seen were most likely due to an old ulnar 
mononeuropathy in the vicinity of the right wrist, without 
ongoing denervation.

In an April 1995 statement, Fernando G. Diaz, M.D., Ph.D., a 
neurologist, noted that the veteran, who was 60 years old, 
had a long standing history of right hand pain and numbness 
since 1954 in service when he was diagnosed with carpal 
tunnel syndrome.  Thereafter, the veteran had thirteen 
surgeries on his right wrist and hand.  He continued to 
complain of pain in the ulnar distribution of the right hand, 
forearm and medial surface of the arm, saw numerous pain 
specialists and had psychiatric treatment.  For the last 
three years, Dr. Diaz said the veteran reported increased 
right shoulder problems that he tended to connect to his 
right forearm problem, but it was unclear to the doctor if 
the two problems were related.  Examination findings showed 
full range of motion of the cervical spine and positive 
foraminal compression signs on the right with reflexes and 
strengths equal and symmetrical, bilaterally.  Sensory 
examination was unremarkable except for numbness in the ulnar 
distribution in the right hand.  A computed tomography (CT) 
of the veteran's cervical spine showed osteophytes that was 
thought to possibly be cervical spondylitic disease with 
associated radiculopathy, but his EMG was entirely normal, 
aside from the long standing chronic ulnar neuropathy at the 
wrist.  

A September 1995 VA orthopedic examination report reflects 
the veteran's complaints of pain and numbness in the lateral 
aspect of his right hand with intermittent difficulty with 
his hand since 1955 when he underwent corrective surgery for 
carpal tunnel syndrome.  Since then, the veteran had twelve 
surgeries to attempt to relieve his right wrist discomfort, 
without success.  

Findings on examination revealed the lateral aspect of the 
right on the ulnar side was hypersensitive to touch.  
Dorsiflexion of the wrist was to 60 degrees, palmar flexion 
was to 70 degrees, radial deviation was to 15 degrees and 
ulnar deviation was to 30 degrees.  There was no swelling or 
deformity of the hand or wrist, aside from the 
hypersensitivity and neurological examination was 
unremarkable. Radiological examination of the right wrist 
showed small areas of hypodensity that involved the lateral 
aspect of the distal portion of the navicular bones.  Nerve 
conduction studies revealed normal median, sensory and motor 
nerve conduction and normal ulnar sensory nerve conduction on 
the right.  There was slight slowing of the right ulnar motor 
nerve conduction study across the elbow.  EMG of the right 
upper extremity and cervical paraspinal was normal.  Findings 
were compatible with ulnar nerve entrapment at the elbow.  
Impressions included mild ulnar entrapment, right arm and 
possible erosive arthritis in the right wrist.

Also in September 1995, a VA outpatient record indicates that 
the veteran was seen for follow up of his complaints of 
numbness and paresthesias of his right hand.  The impression 
was likely ulnar neuropathy.  A magnetic resonance image 
(MRI) report of his right wrist, dated that month, showed 
synovitis volar to the extensor tendons dorsal to the distal 
radius, possible tenosynovitis that involved the extensor 
carpi radialis longus and post-surgical changes.

According to a May 1996 VA outpatient psychiatric record, the 
veteran complained of chronic debilitating right neck pain 
for the past two years.  He said the pain went down his 
shoulder to his elbow and hand and with right hand 
hypersensitivity.

VA hospitalized the veteran in July 1996 and he underwent 
submuscular transposition of the right ulnar nerve.  The 
postoperative diagnosis was right ulnar nerve compression, 
cubital tunnel.  In September and October 1996, VA records 
reveal that he underwent individual psychotherapy sessions 
for pain management.

A March 1997 VA outpatient record assessed chronic pain 
syndrome and in June 1997, the diagnosis was reflex 
sympathetic dystrophy.  When seen in August 1997, clinical 
records indicate that the veteran said he could not use his 
right-hand, although his grip did not appear to be weaker.  
The impression was right ulnar neuropathy, status post 
transposition and chronic pain syndrome.

Pursuant to the Board's August 1997 remand, in August 1998, 
the veteran underwent VA neurological examination.  The 
examination report reflects the veteran's history of right 
wrist pain and swelling that started in approximately 1955 
and notes that he subsequently underwent fourteen procedures, 
the last of which was in 1976 to remove a ganglion cyst.  He 
also had a carpal tenolysis performed on the right wrist in 
the mid 1970s and a decompression of the cubital tunnel with 
transposition of the ulnar nerve at the elbow on the right in 
1996.  Since his last surgery, the veteran continued to 
complain of numbness in digits 3, 4 and 5 of his right hand 
on the palmar surface to midcarpal level and an impaired 
ability to form an effective grip with the right hand.  He 
described constant right wrist and hand pain.  The veteran, 
who was right handed, said his writing was impaired but he 
was able to do all activities of daily living.  He was able 
to lift and carry only five pounds with his right hand and 
the pain was increased by any physical use of the right hand.  
The veteran worked as an electrician until 1994 but could not 
work after that because of his hand and was presently 
retired.  Medication provided partial relief.  

On examination, the veteran was alert, cooperative and 
oriented with no impaired speech, memory or thinking.  All 
cranial nerve function was intact, his gait and station were 
normal and muscle groups exhibited normal strength.  Tone and 
coordination were intact and reflexes were symmetric.  Both 
plantars were flexor. Sensory examination was intact with the 
exception of hyperalgesia in digits 3, 4 and 5 of the right 
hand in ulnar nerve distribution to approximately just distal 
to the right wrist.  Diagnoses include status post removal 
ganglion cyst, right flexor surface forearm, proximal to the 
wrist, status post carpal tunnel, lysis, right, status post 
transposition, right ulnar nerve at elbow and dysesthesia in 
the distribution of the right ulnar nerve.  The VA examiner 
said that the veteran was employable as long as the job did 
not require repetitive motion of his right hand and wrist.

The veteran also underwent VA orthopedic examination in 
August 1998 and complained of an inability to move his wrist 
in certain directions due to cramping pain, numb fingers and 
a cold hand.  He said his right wrist created difficulty 
doing some chores at home and interrupted his sleep.  
Medication helped and occasionally the veteran used a wrist 
brace.  The veteran said he could not hold onto anything 
heavy and his problems had been ongoing for several years. 

Findings on examination showed that the veteran's right wrist 
looked normal without any swelling or deformity.  There were 
multiple surgical scars at the anterior aspect of the wrist, 
but the skin was healthy and there were no adhesions.  Mild 
tissue loss was noted on the radial scar.  There was no 
tenderness.  Range of motion was dorsiflexion and palmar 
flexion to 80 degrees.  Radial deviation was to 15 degrees 
and ulnar deviation was to 30 degrees.  During motion, there 
was no complaint of pain and the motion was both in active 
and passive range.  Radial pulse was not palpable at the 
usual site on the radial side of the wrist, but some palpable 
pulse was felt on the ulnar side of the wrist.  Right hand 
examination appeared normal.  The skin was moist and warm and 
sensation was normal.  The veteran complained of tingling of 
the fingertip, but Tinel's and Phalen's tests were negative.  
Grip strength was slightly weaker as compared to the left 
side.  There was a surgical scar on the medial side of the 
right elbow that was well healed and not tender and there 
were no adhesions.  X-rays of the right wrist were normal and 
there was no evidence of arthritis.  An EMG study of the 
right hand revealed that there was decreased conduction 
velocity of the right ulnar motor nerve across the elbow.  
There was normal sensory and medial nerve motor and sensory 
conduction study.  Normal EMG of the right upper extremity 
was reported.  The impression was that findings were 
consistent with ulnar nerve entrapment at the elbow on the 
right side and there was no electrodisagnostic evidence of 
carpal tunnel syndrome on the right side.  The examination 
diagnosis was status post bullet injury, right wrist 
superficial.  There were multiple surgical scars in front of 
the wrist with no limitation of wrist motion.  There was no 
evidence of carpal tunnel syndrome but findings were 
consistent with ulnar entrapment at the elbow on the right 
and no electrodiagnostic evidence of carpal tunnel syndrome 
on the right.

The VA orthopedic examiner opined that, while the veteran had 
multiple surgeries in the front of the right wrist, there was 
no current diminution of strength or range of motion of the 
wrist joint.  According to the VA examiner, the only residual 
of all the multiple surgical intervention was delayed right 
ulnar motor nerve conduction across the elbow that meant 
there was some entrapment at the elbow or the wrist.  
However, at that time, the physician said there was no 
neurological impairment from the functional point of view.  
In the VA doctor's opinion, the veteran's subjective 
complaint of pain far outweighed the clinical findings 
regarding the wrist and hand.  Further, the examiner opined 
that there was no consistency between the veteran's complaint 
of severe pain and inability to go on with extended use of 
his hand.  The affected joints did not show any weakened 
movement, fatigability or incoordination.  From a functional 
point of view, the doctor commented that the veteran should 
be able to work, his wrist condition should not preclude him 
from seeking any job and the veteran's activity of daily life 
should not be affected.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40 (1998), 
or based on weakness, fatigability or incoordination of the 
wrist, pursuant to 38 C.F.R. § 4.45 (1998).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 





The veteran's right wrist disability is evaluated under 
Diagnostic Code 8516 for paralysis of the ulnar nerve.  
According to a VA examination report, the veteran is right-
handed and, therefore, the right ulnar nerve impairment 
affects his major side.  For incomplete paralysis of the 
major hand, a 30 percent rating is warranted for moderate 
incomplete paralysis and a 40 percent rating is warranted for 
severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  A 60 percent is appropriate for complete 
paralysis of the ulnar nerve, as shown by objective evidence 
of the "griffen claw" deformity, due to flexor contraction 
of the ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers; inability to spread the 
fingers (or reverse); inability to adduct the thumb; and 
weakened flexion of the wrist.  Id.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete paralysis.  38 C.F.R. 
§ 4.123 (1998).  The term "incomplete paralysis" with this 
and other peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.  When the involvement is 
wholly sensory, the rating should be for mild, or at most, 
the moderate degree.

Upon review of the entire record, the Board is of the opinion 
that, while it is clear that the veteran does suffer from 
some degree of disability due to his service-connected right 
wrist disability, this disability is not greater than 
moderately disabling.

In this regard, the record shows that while the appellant 
reports numbness, pain and tingling in his right wrist, the 
most recent VA orthopedic examination in August 1998, 
revealed negative Tinel's and Phalen's tests, no complaint of 
pain on active and passive motion and a grip strength that 
was only slightly weaker than his left side.  Indeed, the 
veteran had nearly full range of wrist motion.  While the 
veteran reported that his hand weakened easily, the 
impression of the recent EMG study was consistent with ulnar 
nerve entrapment at the elbow on the right side with no 
electrodisagnostic evidence of carpal tunnel syndrome on the 
right side.  Moreover, recent x-rays of the veteran's right 
wrist were normal and there was no evidence of arthritis.  
Indeed, no examiner has classified the disorder as being 
greater than moderate in degree.  In fact, in 1998, the VA 
orthopedic examiner said that the veteran had no diminution 
of strength or range of motion of the wrist joint.  According 
to the VA doctor, the only residual of all the multiple 
surgical intervention was delayed right ulnar motor nerve 
conduction across the elbow that meant there was some 
entrapment at the elbow or the wrist, but the examiner said 
that there was no neurological impairment from the functional 
point of view.  Further, the examiner said the veteran's 
subjective complaint of pain outweighed the clinical findings 
regarding the wrist and hand.  It was the VA doctor's opinion 
that there was no consistency between the veteran's complaint 
of severe pain and inability to go on with extended use of 
his hand.  In the examiner's opinion, the affected joints 
showed no weakened movement, fatigability, or incoordination.  
Two VA examiners in 1998 said the veteran should be able to 
work and his activity of daily life should not be affected.  
In sum, while there are postoperative residuals of a right 
wrist ganglion with ulnar nerve compression of the cubital 
tunnel, any degree of disability due to this disorder is not 
more than moderate in degree.  Therefore, the benefit sought 
on appeal is denied.

The medical evidence since the veteran reopened his claim has 
not shown that the surgical scars of the right wrist are 
poorly nourished with repeated ulceration, or painful and 
tender on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1998).  The scars observed on VA 
examination in August 1998 were found to be well healed, 
nonadherent, and nontender.  Accordingly, there has been no 
showing that the scars themselves, as distinguished from the 
wrist joint, have been symptomatic in recent years to warrant 
a separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In reaching its decision to deny the veteran's claim for an 
increased rating for a right wrist disability, the Board has 
considered the doctrine of resolving the benefit of the doubt 
in the veteran's favor; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.



ORDER

An increased rating for postoperative residuals of a right 
wrist ganglion with ulnar nerve compression of the cubital 
tunnel is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

